OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  PO BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
            OFFICIAL BUSINESS,.
            STATE OF TEXAS ""                                                          PITNEY BOWES

            PENALTY FOR :f
            PRIVATE USE
                        •VS"/                                    02 1M
                                                                 0004279596
                                                                                   $ 00.26s
                                                                                       MAR10     2015
 3/2/2015
 JOHNSON, KENNETH RAY          .TrfctrNo^CRlIC*2p^B MA,LED FROM ZWW8,231 H>7
 0^"his*day, the supplemental S^^Sg^response to the order issued by this
 Court, has been received and presenJldjot^Court.                             ^ ^^ ^
                            PRESIDING JUDGE 20TH DISTRICT COURT
                            P O BOX 728
                            CAMERON, TX 76520                                          UTF




AAUBS3B     T&SZO          f-l»l"--Iif*-lrl--f»'iMt*Mf"il>I»,»Mtl*li**"»lll*liM*"iii